 

Exhibit 10.1

 



THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

Principal Amount:  Up to
$1,500,000.00                                                                                              

 Dated as of January 2, 2020

New York, New York

 

Mudrick Capital Acquisition Corporation, a Delaware corporation (“Maker”),
promises to pay to the order of Mudrick Capital Acquisition Holdings LLC, a
Delaware limited liability company, or its registered assigns or successors in
interest or order (“Payee”), the principal sum of up to One Million Five Hundred
Thousand Dollars ($1,500,000.00) in lawful money of the United States of
America, on the terms and conditions described below.  All payments on this Note
(unless the full principal is converted pursuant to Section 15 below) shall be
made by check or wire transfer of immediately available funds to such account as
Payee may from time to time designate by written notice in accordance with the
provisions of this Note.

 

1.Repayment. The principal balance of this Note shall be payable on the earliest
to occur of (i) the date on which Maker consummates its initial business
combination and (ii) the date that the winding up of Maker is effective (such
date, the “Maturity Date”). The principal balance may be prepaid at any time, at
the election of Maker.

 

2.Interest. This Note shall be non-interest bearing.

 

3.Drawdown Requests. Payee, in its sole and absolute discretion, may fund up to
One Million Five Hundred Thousand Dollars ($1,500,000.00) for costs reasonably
related to Maker’s consummation of an initial business combination. The
principal of this Note may be drawn down from time to time until the date on
which Maker consummates its initial business combination, upon written request
from Maker to Payee (each, a “Drawdown Request”). Each Drawdown Request must
state the amount to be drawn down, and must be in multiples of not less than Ten
Thousand Dollars ($10,000) unless agreed upon by Maker and Payee. Payee, in its
sole discretion, shall fund each Drawdown Request no later than five (5)
business days after receipt of a Drawdown Request; provided, however, that the
maximum amount of drawdowns collectively under this Note shall not exceed One
Million Five Hundred Thousand Dollars ($1,500,000.00). Once an amount is drawn
down under this Note, it shall not be available for future Drawdown Requests
even if prepaid. Except as set forth herein, no fees, payments or other amounts
shall be due to Payee in connection with, or as a result of, any Drawdown
Request by Maker.

 

4.Application of Payments. All payments received by Payee pursuant to this Note
shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, and then to the reduction of the unpaid principal
balance of this Note.

 

5.Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

 

(b) Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 



 

 

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

6. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 5(b) and
5(c) hereof, the unpaid principal balance of this Note and all other amounts
payable hereunder, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.



 

9. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party.  Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



 

 

 

 

12. Trust Waiver.  Notwithstanding anything herein to the contrary, Payee hereby
waives any claim in or to any distribution of or from the trust account (the
“Trust Account”) established in connection with Maker’s initial public offering
(the “IPO”), and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any claim against the Trust Account for any reason whatsoever;
provided, however, that upon the consummation of the initial business
combination, Maker shall repay the principal balance of this Note out of the
proceeds released to Maker from the Trust Account.

 

13. Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee.

 

14. Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

 

15. Conversion.

 

(a) Notwithstanding anything contained in this Note to the contrary, at Payee’s
option, at any time prior to payment in full of the principal balance of this
Note, Payee may elect to convert up to One Million Five Hundred Thousand Dollars
($1,500,000.00) of the unpaid principal balance of this Note into that number of
warrants, each warrant exercisable for one share of Class A common stock of the
Maker upon the consummation of an initial business combination (the
“Conversion Warrants”), equal to: (x) the portion of the principal amount of
this Note being converted pursuant to this Section 15, divided by (y) $1.00,
rounded up to the nearest whole number of warrants. The Conversion Warrants
shall be identical to the warrants issued by the Maker to the Payee in a private
placement upon consummation of the Maker’s initial public offering. The
Conversion Warrants and their underlying securities, and any other equity
security of Maker issued or issuable with respect to the foregoing by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, amalgamation, consolidation or reorganization, shall be
entitled to the registration rights set forth in Section 16 hereof.

 

(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) Payee shall surrender
and deliver this Note, duly endorsed, to Maker or such other address which Maker
shall designate against delivery of the Conversion Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to Payee in the principal amount that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall, at the direction of
Payee, deliver to Payee (or its members or their respective affiliates) (Payee
or such other persons, the “Holders”) the Conversion Warrants, which shall bear
such legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and Payee and applicable state and federal securities
laws.

 

(c) The Holders shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Warrants upon conversion
of this Note pursuant hereto; provided, however, that the Holders shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holders in connection with any such conversion.

 

(d) The Conversion Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

16. Registration Rights.

 

(a) Reference is made to that certain Registration Rights Agreement between
Maker and the parties thereto, dated as of February 7, 2018 (the “Registration
Rights Agreement”). All capitalized terms used in this Section 16 shall have the
same meanings ascribed to them in the Registration Rights Agreement.

 

(b) The Holders shall be entitled to one Demand Registration, which shall be
subject to the same provisions as set forth in Section 2.1 of the Registration
Rights Agreement.

 



 

 

 

(c) The Holders shall also be entitled to include the Conversion Warrants and
their underlying securities in Piggyback Registrations, which shall be subject
to the same provisions as set forth in Section 2.2 of the Registration Rights
Agreement; provided, however, that in the event that an underwriter advises
Maker that the Maximum Number of Securities has been exceeded with respect to a
Piggyback Registration, the Holders shall not have any priority for inclusion in
such Piggyback Registration.

 

(d) Except as set forth above, the Holders and Maker, as applicable, shall have
all of the same rights, duties and obligations set forth in the Registration
Rights Agreement.



 

[Signature Page Follows]

 

 

 



 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  MUDRICK CAPITAL ACQUISITION CORPORATION         By: /s/ Jason Mudrick         
Name: Jason Mudrick         Title: Chief Executive Officer

 



 

